*1063The defendants failed to establish their prima facie entitlement to judgment as a matter of law in connection with their contention that the complaint sounds in medical malpractice rather than simple negligence and, thus, that the action was untimely pursuant to CPLR 214-a. Accordingly, the Supreme Court properly denied the motion of the defendants Smithtown Center for Rehabilitation & Nursing Care and Smithtown Healthcare Management, LLC (hereinafter together Smith-town), and that branch of the separate motion of the defendants Jacqueline Morgan and St. Charles Hospital and Rehabilitation Center which were for summary judgment, regardless of the sufficiency of the opposing papers (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
Smithtown’s remaining contention is without merit. Mastro, J.P, Chambers, Sgroi and Miller, JJ., concur.